


Exhibit 10.47

 

CONFIDENTIAL FIRST RENEWAL LICENSE AGREEMENT

FOR THE Wii™ CONSOLE
(EEA, AUSTRALIA, AND NEW ZEALAND)

 

THIS FIRST RENEWAL LICENSE AGREEMENT (“Agreement”) is entered into between
NINTENDO CO., LTD. (“NINTENDO”) at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto,
Japan 601-8501, Attn: General Manager, International Division, International
Business Department (Fax: 81.75.662.9620); and, THQ INC., whose address for
contact is 29903 Agoura Road, Agoura Hills, California 91301
(Fax: 818.871.7400), Attn: VP of Business and Legal Affairs; and THQ (UK)
LIMITED at Dukes Court, Duke Street, Woking, Surrey GU21 5BH, United Kingdom;
and THQ ENTERTAINMENT GmbH at Kimplerstraβe 278, 47807 Krefeld, Germany; and
THQ FRANCE SARL, at 1 rue Saint Georges, 75009 Paris, France; and THQ ASIA
PACIFIC PTY LTD., at Level 8, 606 St. Kilda Road, Melbourne, VIC 3004,
Australia; and THQ INTERACTIVE ENTERTAINMENT ESPAÑA, SL, at Avda de Europa 19,
Edificio 1, 1ª planta, Pozuela de Alarcón, 28224, Madrid, Spain; and THQ ITALY
SRL, at Strada della Ronna 53, 21013 Gallarate (VA), Italy, and a legal address
at Via Monte Rosa 91, 20149 Milan, Italy (together and severally: “LICENSEE”). 
NINTENDO and LICENSEE agree as follows:

 

1.                                      RECITALS

 

1.1                                 NINTENDO designs, develops, manufactures,
markets and sells advanced design, high-quality video game systems, including
the Wii™ video game console (“Wii™”).

 

1.2                                 LICENSEE desires use of the highly
proprietary programming specifications, unique and valuable security technology,
trademarks, copyrights and other valuable intellectual property rights of
NINTENDO, which rights are only available for use under the terms of a license
agreement, to develop, have developed, have manufactured, advertise, market and
sell video game software for play on Wii™.

 

1.3                                 NINTENDO is willing to grant a license to
LICENSEE on the terms and conditions set forth in this Agreement.

 

1.4                                 By a prior agreement between the parties
effective October 30, 2006 (hereinafter the “Initial Agreement”), NINTENDO
granted to LICENSEE the right to develop video games compatible with the Wii™
Console, embodying and using the Licensed Intellectual Properties.  The Initial
Agreement is due to expire on October 30, 2009.  The parties desire to enter
into a renewal agreement (hereinafter the “Agreement”) effective as of the
expiration date of the Initial Agreement, to continue the relationship between
the parties without interruption, with the Agreement consisting of the terms and
conditions set forth herein.

 

2.                                      DEFINITIONS

 

2.1                                 “Artwork” means the text and design
specifications for the Game Disc label and the Printed Materials in the format
specified by NINTENDO in the Guidelines.

 

2.2                                 “Bulk Goods” means Game Discs printed with
the Game Disc label portion of the Artwork for delivery to LICENSEE without
Printed Materials or other packaging.

 

2.3                                 “Check Disc(s)” means the pre-production
Game Discs to be produced by NINTENDO.

 

2.4                                 “Confidential Information” means the
information described in Section 8.1.

 

1

--------------------------------------------------------------------------------


 

2.5                                 “Development Tools” means the development
kits, programming tools, emulators and other materials of NINTENDO, or third
parties authorized by NINTENDO, that may be used in the development of Games
under this Agreement.

 

2.6                                 “Effective Date” means the expiration date
of the Initial Agreement.

 

2.7                                 “Finished Product(s) means the fully
assembled Game Disc with a Game Disc label, Printed Materials, and packed in a
plastic storage case.

 

2.8                                 “Game Disc(s)” means custom optical discs
for play on Wii™ on which a Game has been stored.

 

2.9                                 “Game(s)” means any interactive programs
(including source and object/binary code) developed to be compatible with Wii™.

 

2.10                           “Guidelines” means the then-current version of
“Wii™ Programming Guidelines;” “Licensee Packaging Guidelines” pertaining to the
layout, trademark usage and requirements of the Game Disc label, instruction
manual and Game Disc packaging; “Marketing Materials”; “Nintendo Trademark
Guidelines;” “Guidelines on Ethical Content”; and “Nintendo Wii™ Software
Submission Requirements,” together with other guidelines provided by NINTENDO to
LICENSEE from time to time.  The Guidelines on Ethical Content are attached as
Annex A, and the remainder of the Guidelines have been provided to LICENSEE
independent of this Agreement.  The Guidelines may be changed or updated from
time to time without notice (provided such changes or updates shall be delivered
to LICENSEE as soon as possible thereafter), and the versions current from time
to time will be available on request from NINTENDO.

 

2.11                           “Independent Contractor” means any individual or
entity that is not an employee of LICENSEE, including any independent
programmer, consultant, contractor, board member or advisor.

 

2.12                           “Intellectual Property Rights” means
individually, collectively or in any combination, Proprietary Rights owned,
licensed or otherwise held by NINTENDO that are associated with the development,
manufacturing, advertising, marketing or sale of the Licensed Products,
including, without limitation, (a) registered and unregistered trademarks and
trademark applications used in connection with WiiTM including NintendoTM,
WiiTM, Official Nintendo Seal of QualityTM, and MiiTM, (b) select trade dress
associated with Wii™ and licensed video games for play thereon, (c) Proprietary
Rights in the Security Technology employed in the Games or Game Discs by
Nintendo, (d) rights in the Development Tools for use in developing the Games,
excluding, however, rights to use, incorporate or duplicate select libraries,
protocols and/or sound or graphic files associated with the Development Tools
which belong to any third party and for which no additional licenses or consents
are required, (e) patents, patent applications, design registrations, utility
models or copyrights which may be associated with the Game Discs or Printed
Materials, (f) copyrights in the Guidelines, and (g) other Proprietary Rights of
Nintendo in the Confidential Information.

 

2.13                           “Licensed Products” means (a) Bulk Goods, and/or
(b) Finished Products after being assembled and packaged with the Printed
Materials in accordance with the Guidelines.

 

2.14                           “Marketing Materials” means marketing,
advertising or promotional materials developed by or for LICENSEE (or subject to
LICENSEE’s approval) that promote the sale of the Licensed Products, including
but not limited to, television, radio and on-line advertising, point-of-sale
materials (e.g., posters, counter-cards), package advertising, print media or
materials, and all audio or video content other than the Game that is to be
included on the Game Disc.

 

2.15                           “NDA” means the non-disclosure agreement related
to Wii™ previously entered into between NINTENDO and/or NOA and LICENSEE.

 

2.16                           “NOA” means NINTENDO’s subsidiary, Nintendo of
America Inc. of Redmond, Washington, USA.

 

2

--------------------------------------------------------------------------------


 

2.17                           “Notice” means any notice permitted or required
under this Agreement.  All Notices shall be sufficiently given when
(a) personally served or delivered, or (b) transmitted by facsimile, with an
original sent concurrently by mail, or (c) deposited, carriage prepaid, with a
guaranteed air courier service, in each case addressed as stated herein, or
addressed to such other person or address either party may designate in a
Notice, or (d) transmitted by e-mail with an express written acknowledgement of
receipt sent personally by or on behalf of the recipient (which shall include
any automated reply).  Notice shall be deemed effective upon the earlier of
actual receipt or two (2) business days after transmittal, provided, however,
any Notice received after the recipient’s normal business hours will be deemed
received on the next business day.

 

2.18                           “Price Schedule” means the then-current version
of NINTENDO’s schedule of purchase prices and minimum order quantities for the
Finished Products and the Bulk Goods.  The Price Schedule has been provided to
LICENSEE independent of this Agreement and may be changed or updated from time
to time without notice (provided such changes or updates shall be delivered to
LICENSEE as soon as possible thereafter), and the version current from time to
time will be available on request from NINTENDO.

 

2.19                           “Printed Materials” means title page, instruction
booklet, precaution booklet, and optional printed materials.

 

2.20                           “Promotional Disc(s)” means custom optical discs
compatible with Wii™ that incorporate select game promotional or supplemental
materials, as may be specified or permitted in the Guidelines.

 

2.21                           “Proprietary Rights” means any rights or
applications for rights owned, licensed or otherwise held in patents, patent
applications, utility models, registered design rights, unregistered design
rights, trademarks, service marks, copyrights, and neighboring rights,
semiconductor chip layouts or masks, database rights, trade secrets, trade
dress, get up, moral rights and publicity rights, together with all inventions,
discoveries, ideas, know-how, data, information, processes, methods, procedures,
formulas, drawings and designs, computer programs, software source code and
object code, and all amendments, modifications, and improvements thereto for
which such patents, patent applications, utility models, registered design
rights, unregistered design rights, trademarks, service marks, copyrights, and
neighboring rights, semiconductor chip layouts or masks, database rights, trade
secrets, trade dress, get up, moral rights or publicity rights may exist or may
be sought and obtained in the future.

 

2.22                           “Rebate Program” means any then-current version
of NINTENDO’s optional rebate program, establishing select terms for price
rebates under this Agreement.

 

2.23                           “Reverse Engineer(ing)” means, without
limitation, ****.

 

2.24                           “Security Technology” means the highly
proprietary security features of the Wii™ and the Licensed Products to minimize
the risk of unlawful copying and other unauthorized or unsafe usage, including,
without limitation, any security signature, bios, data scrambling, password,
hardware security apparatus, watermark, hologram, encryption, digital rights
management system, copyright management information system, proprietary
manufacturing process or any feature which obstructs piracy, limits unlawful,
unsafe or unauthorized use, or facilitates or limits compatibility with other
hardware, software, accessories or peripherals, or with respect to a video game
system other than the Wii™, or limits distribution outside of the Territory.

 

2.25                           “Sole License” means a license under which only
the licensor and a single licensee can utilize the subject matter of the
license.

 

2.26                           “Term” means three (3) years from the Effective
Date.

 

2.27                           “Territory” means any and all countries within
the European Economic Area; namely Albania, Austria, Belgium, Bosnia, Bulgaria,
Croatia, Cyprus, Czech Republic, Denmark, Estonia,

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

Finland, France, Germany, Greece, Herzegovina, Hungary, Iceland, Ireland, Italy,
Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Montenegro, the
Netherlands, Norway, Poland, Portugal, Romania, Serbia, Slovakia, Slovenia,
Spain, Sweden, and the United Kingdom.  The Territory shall also include
Australia, New Zealand, Russia, South Africa, Switzerland and Turkey.  NINTENDO
may add additional countries to the Territory upon written notice to LICENSEE. 
NINTENDO makes no representations or warranties that the Wii™ is being or will
continue to be distributed in all of the foregoing countries.

 

2.28                           “TM” means trademark of NINTENDO, whether
registered or not.

 

2.29                           “Wii Network Services” means and includes the Wii
Shop Channel Services, Wii™Connect24, and any related services and material
delivered to a consumer’s Wii™ console over the Internet.

 

3.                                      GRANT OF LICENSE; LICENSEE RESTRICTIONS

 

3.1                                 Limited License Grant.  For the Term and for
the Territory, NINTENDO grants to LICENSEE a nonexclusive, nontransferable,
limited license to use the Intellectual Property Rights, for the purpose of and
to the extent necessary, to develop (or have developed on LICENSEE’s behalf)
Games for manufacture, advertising, marketing and sale by LICENSEE as Licensed
Products, subject to the terms and conditions of this Agreement. ****

 

3.2                                 LICENSEE Acknowledgement.  LICENSEE’s use of
the Intellectual Property Rights shall not create any right, title or interest
of LICENSEE therein.  LICENSEE is authorized and permitted to develop Games, and
have manufactured, advertise, market, and sell Licensed Products, only for play
on Wii™ and only in accordance with this Agreement.  In the event that LICENSEE
challenges NINTENDO’s ownership or the validity of the Intellectual Property
Rights, NINTENDO may terminate this Agreement without any notice or procedure. 
Nothing contained herein shall be deemed to grant NINTENDO any right, title, or
interest in and to those portions of the Licensed Products that do not consist
of NINTENDO’s Intellectual Property Rights, Proprietary Rights, or Confidential
Information associated with the Wii™ system.

 

3.3                                 Restrictions on License Grant.  NINTENDO
does not guarantee that the hardware for the Wii™ system is distributed
throughout the Territory.  Moreover, the present limited license to LICENSEE
does not extend to the use of the Intellectual Property Rights for the following
purposes:

 

(a)                                  grant access to, distribute, transmit or
broadcast a Game by electronic means or by any other means known or hereafter
devised, including, without limitation, by wireless, cable, fiber optic,
telephone lines, microwave, radiowave, computer or other device network, except
(a) as a part of wireless Game play on and among Wii™ systems, or between Wii™
and Nintendo DS systems, (b) for the purpose of facilitating Game development
under the terms of this Agreement, or (c) as otherwise approved in writing by
NINTENDO. LICENSEE shall use reasonable security measures, customary within the
high technology industry, to reduce the risk of unauthorized interception or
retransmission of any Game transmission.  No right of retransmission shall
attach to any authorized transmission of a Game;

 

(b)                                 authorize or permit any online activities
involving a Game, including, without limitation, multiplayer, peer-to-peer or
online play, except as expressly permitted by NINTENDO in writing;

 

(c)                                  modify, install or operate a Game on any
server or computing device for the purpose of or resulting in the rental, lease,
loan or other grant of remote access to the Game;

 

(d)                                 emulate, interoperate, interface or link a
Game for operation or use with any hardware or software platform, accessory,
computer language, computer environment, chip instruction set, consumer
electronics device or device other than Wii™, the Nintendo DS system, the

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

Development Tools or such other Nintendo system as NINTENDO may authorize in the
Guidelines;

 

(e)                                  embed, incorporate, or store a Game in any
media or format except the optical disc format utilized by Wii™, except as may
be necessary as a part of the Game development process under this Agreement;

 

(f)                                    design, implement or undertake any
process, procedure, program or act designed to disable, obstruct, circumvent or
otherwise diminish the effectiveness or operation of the Security Technology;

 

(g)                                 utilize the Intellectual Property Rights to
design or develop any interactive video game program, except as authorized under
this Agreement;

 

(h)                                 manufacture or reproduce a Game developed
under this Agreement, except through NINTENDO; or

 

(i)                                     Reverse Engineer or assist in Reverse
Engineering all or any part of Wii™, including the hardware, software (embedded
or not) or the Security Technology, except as specifically permitted under the
laws and regulations applicable in the Territory.

 

Nothing contained in this Section 3.3 shall be deemed to prevent LICENSEE from
developing a game or games for other video game platforms, where such game or
games have a similar audiovisual display, look, feel, or game elements as found
in the Game(s) developed by LICENSEE under this Agreement; provided, however,
that LICENSEE hereby acknowledges that any use of NINTENDO’s Intellectual
Property Rights, Proprietary Rights, and/or Confidential Information in such
other game or games without the prior written consent of NINTENDO would be
deemed to be a breach of this Agreement and an infringement of NINTENDO’s
Intellectual Property Rights.

 

3.4                                 Development Tools.  NINTENDO and NOA may
lease, loan or sell Development Tools, including any improvements made by
NINTENDO or NOA from time to time, to LICENSEE to assist in the development of
Games under this Agreement on such terms as may be agreed between the parties. 
Ownership and use of any Development Tools, whether provided by NINTENDO or NOA,
prior to or during the Term hereof, shall be subject to the terms of this
Agreement and any separate license or purchase agreement required by NINTENDO or
any third party licensing the Development Tools.  LICENSEE acknowledges the
respective interests of NINTENDO, and in the case of third-party Development
Tools, such third parties, in and to the Proprietary Rights associated with the
Development Tools.  LICENSEE’s use of the Development Tools shall not create any
right, title or interest of LICENSEE therein.  Any license to LICENSEE to use
the Development Tools does not extend to:  (a) use of the Development Tools for
any purpose except the design and development of Games under this Agreement,
(b) reproduction or creation of derivatives of the Development Tools, except in
association with the development of Games under this Agreement, (c) Reverse
Engineering of the Development Tools (except as specifically permitted under the
laws and/or regulations applicable in the Territory), or (d) without NINTENDO’s
prior written approval, selling, leasing, assigning, lending, licensing,
encumbering or otherwise transferring the Development Tools.  Anything developed
or derived by LICENSEE as a result of a study of the performance, design or
operation of any Nintendo Development Tools shall be considered a derivative
work of the Intellectual Property Rights, but may be retained and utilized by
LICENSEE in connection with this Agreement.  Unless LICENSEE can demonstrate
that such derivative work Development Tools have one or more applications that
are independent of and separate from the Intellectual Property Rights
(“Independent Applications”), it shall be deemed to have granted NINTENDO and
NOA an indefinite, worldwide, royalty-free, transferable and Sole License
(including the right to sub-license) to such derivative work Development Tools. 
To the extent that LICENSEE can demonstrate one or more Independent Applications
of such derivative work Development Tools, LICENSEE shall be deemed to have
granted to NINTENDO and NOA a royalty-free and transferable non-exclusive
License (including the right to sub-license) in relation to such Independent
Applications for the Term.  Anything developed or derived by LICENSEE as a
result of a study of the performance, design or operation of any third-party
Development Tools shall be governed by the terms of the license agreement
applicable to such

 

5

--------------------------------------------------------------------------------


 

Development Tools.  Notwithstanding any referral or information provided or
posted regarding third-party Development Tools, NINTENDO and NOA make no
representations or warranties with regard to any such third-party Development
Tools.  LICENSEE acquires and utilizes third-party Development Tools at its own
risk.

 

3.5                                 Games Developed for Linked Play on Two
Systems.  In the event the Guidelines permit LICENSEE to develop a Game for
simultaneous or linked play on Wii™ and on another Nintendo video game system,
LICENSEE shall be required to acquire and maintain with NINTENDO such additional
licenses as are necessary for the use of the Proprietary Rights associated with
such other Nintendo video game system.

 

3.6                                 In-Game Advertising.  LICENSEE shall not
include advertising or product placements for products or services of LICENSEE
or third parties, whether in the Game, as separate content on a Game Disc (e.g.,
a trailer), or in the Printed Materials, without NINTENDO’s prior written
consent, which shall not be unreasonably withheld or delayed.

 

3.7                                 Use of Mii™ Characters.  LICENSEE shall not
develop any Game that permits NINTENDO’s Mii™ characters to appear in the Game
without NINTENDO’s prior written consent.

 

3.8                                 Sending Data to Consumers.  LICENSEE shall
not, without the prior written consent of NINTENDO, send any data, content,
messages, advertising, or other communications of any kind to any consumer’s
Wii™ console through the Wii™ Network Services or otherwise.

 

3.9                              Downloadable Content.  If LICENSEE desires to
develop Games or updates/additions of any kind for any Licensed Product, to be
downloaded to consumers through the Wii Network Services, the terms and
conditions of such development shall be separately agreed in writing between the
parties.  LICENSEE acknowledges that the rights granted herein do not include
the right to use the Intellectual Property Rights to develop downloadable
content.

 

4.                                      SUBMISSION AND APPROVAL OF GAME AND
ARTWORK

 

4.1                                 Submission of a Completed Game to NINTENDO. 
Upon completion of a Game, LICENSEE shall deliver a prototype of the Game to
NINTENDO in a format specified in the Guidelines.  Delivery shall be made in
accordance with the methods set forth in the Guidelines.  Each Submission shall
include such other information or documentation deemed necessary by NINTENDO,
including, without limitation, a complete set of written user instructions, a
complete description of any security holes, backdoors, time bombs, cheats,
“Easter eggs” or other hidden features or characters in the Game (of which
LICENSEE is aware) and a complete screen text script.  LICENSEE must establish
that the Game and any other content included on the Game Disc complies with the
guidelines of the Pan European Game Information System (PEGI), the
Unterhaltungssoftware Selbstkontrolle (USK), the Office of Film and Literature
Classification (OFLC), or any other national or regional game rating system that
NINTENDO may accept, as applicable.  LICENSEE shall be responsible for the
submission of the Game to the appropriate national or regional game rating
organization and shall provide NINTENDO with a statement or certificate in
writing from the relevant organization, confirming the rating for the Game. 
Where any such game has been rated as being suitable only for players aged 18
and over (or an equivalent rating), LICENSEE must submit a certificate in
writing that confirms the game is rated as no higher than “M” (Mature) by the
Entertainment Software Rating Board (ESRB) of the U.S.  In addition, NINTENDO
reserves the right to require LICENSEE to provide NINTENDO with such additional
written indemnification for damages, claims, loss, liability, fine or penalty
resulting from the marketing, distribution or sale of a Game with such an age
rating, as NINTENDO, in its sole discretion, may request.  If any such age
rating is subsequently changed by the relevant organization, LICENSEE shall
inform NINTENDO forthwith in writing of that fact and LICENSEE shall then comply
with the above provisions in relation to such new age rating.

 

4.2                                 Testing of a Completed Game.  Upon
submission of a completed Game, NINTENDO shall promptly test the Game with
regard to its technical compatibility with, and error-free operation on, Wii™
utilizing the lot check process.  Within a reasonable period of time after
receipt, NINTENDO shall approve or disapprove such Game in writing, which may
include by e-mail.  If a Game is disapproved, NINTENDO shall specify in writing
the reasons for such disapproval and state what

 

6

--------------------------------------------------------------------------------


 

corrections are necessary.  After making the necessary corrections, LICENSEE
shall submit a revised Game to NINTENDO for testing.  NINTENDO shall not
unreasonably withhold or delay its approval of any Game.  Neither the testing
nor approval of a Game by NINTENDO shall relieve LICENSEE of its sole
responsibility for the development, quality and operation of the Game or in any
way create any warranty by NINTENDO relating to any Licensed Product.

 

4.3                                 Production of Check Discs.  By submission of
a completed Game to NINTENDO in accordance with Section 4.1, LICENSEE authorizes
NINTENDO to proceed with production of Check Discs for such Game.  If NINTENDO
approves a Game, it shall promptly, and without further notification to or
instruction from LICENSEE, submit such Game for the production of Check Discs. 
Unless otherwise advised by LICENSEE, following production of the Check Discs,
NINTENDO shall deliver to LICENSEE approximately ten (10) Check Discs for
content verification, testing and final approval by LICENSEE.

 

4.4                                 Approval or Disapproval of Check Discs by
LICENSEE.  If, after review and testing, LICENSEE approves the Check Discs, it
shall promptly transmit to NINTENDO a signed authorization for production in the
form specified in the Guidelines.  If LICENSEE does not approve the sample Check
Discs for any reason, LICENSEE shall advise NINTENDO in writing and may, after
undertaking any necessary changes or corrections, resubmit the Game to NINTENDO
for approval in accordance with the procedures set forth in this Section 4.  The
absence of a signed authorization form from LICENSEE within five
(5) business days after delivery of the Check Discs to LICENSEE shall be deemed
disapproval of such Check Discs.  Production of any order for Finished Goods or
Bulk Goods shall not proceed without LICENSEE’s signed authorization.

 

4.5                                 Cost of Check Discs and Disc Stamper.  If
LICENSEE:  (a) disapproves the Check Discs for any reason (except if the
disapproval is due to defects in or failure of the Check Discs due to NINTENDO’s
act, error or omission); (b) fails to order the minimum order quantity of any
Game approved by NINTENDO within six (6) months after the date the Game was
first approved by NINTENDO; or (c) submits a revised version of the Game to
NINTENDO after production of such Game has commenced, LICENSEE shall reimburse
NINTENDO (or its designee) for the reasonable estimated cost of the production
of the Check Discs, including the cost of the disc stamper.  The payment will be
due (i) thirty (30) days after NINTENDO’s written notification to LICENSEE of
the Check Disc fee due NINTENDO because of LICENSEE’s failure to approve such
Check Disc; (ii) six (6) months after the date the Game was first approved by
NINTENDO; or (iii) upon the subsequent submission by LICENSEE of a revised
version of the Game to NINTENDO, as the case may be.

 

4.6                                 Submission and Approval of Artwork.  Prior
to submitting a completed Game to NINTENDO under Section 4.1, LICENSEE shall
submit to NINTENDO all Artwork for the proposed Licensed Product.  Within ten
(10) business days of receipt, NINTENDO shall approve or disapprove the Artwork
in writing, which may include by e-mail.  If any Artwork is disapproved,
NINTENDO shall specify in writing the reasons for such disapproval and state
what corrections or improvements are necessary.  After making the necessary
corrections or improvements, LICENSEE shall submit revised Artwork to NINTENDO
for approval.  NINTENDO shall not unreasonably withhold or delay its approval of
any Artwork.  The approval of the Artwork by NINTENDO shall not relieve LICENSEE
of its sole responsibility for the development and quality of the Artwork or in
any way create any warranty for the Artwork or the Licensed Product by
NINTENDO.  All Artwork must be approved prior to submitting an order for the
Bulk Goods or Finished Products, and LICENSEE shall not produce any Printed
Materials for commercial distribution until such Artwork or Finished Products
has been approved by NINTENDO.

 

4.7                                 Artwork for Bulk Goods.  If LICENSEE intends
to submit an order for Bulk Goods, all Artwork and other materials to be
included with the Licensed Product shall be submitted to NINTENDO in accordance
with Section 4.6 herein.  No Printed Materials shall be produced by LICENSEE
until such Artwork has been approved by NINTENDO.

 

4.8                                 Promotional Discs.  In the event NINTENDO
issues Guidelines in the future that permit LICENSEE to develop and distribute
Promotional Discs, either separately or as a part of the Licensed Product, the
content and specifications of such Promotional Disc shall be subject to all of
the

 

7

--------------------------------------------------------------------------------


 

terms and conditions of this Agreement, including, without limitation, the
Guidelines, the Price Schedule and the submission and approval procedures
provided for in this Section 4.

 

5.                                      ORDER PROCESS, PURCHASE PRICE, PAYMENT
AND DELIVERY

 

5.1                                 Submission of Orders by LICENSEE.  After
receipt of NINTENDO’s approval for a Game and Artwork, LICENSEE may at any time
submit a written purchase order to NINTENDO for any approved Licensed Product
title.  The purchase order shall specify whether it is for Finished Products or
Bulk Goods.  The terms and conditions of this Agreement shall control over any
contrary or additional terms of such purchase order or any other written
documentation or verbal instruction from LICENSEE.  All orders shall be subject
to acceptance by NINTENDO or its designee.

 

5.2                                 Purchase Price and Minimum Order
Quantities.  The purchase price and minimum order quantities for Finished
Products and Bulk Goods shall be set forth in NINTENDO’s then-current Price
Schedule.  Unless otherwise specifically provided for, the purchase price
includes the cost of manufacturing a single Game Disc.  No taxes, duties, import
fees or other tariffs related to the development, manufacture, import, marketing
or sale of the Licensed Products (except for taxes imposed on NINTENDO’s income)
are included in the purchase price and all such taxes are the responsibility of
LICENSEE.  The Price Schedule is subject to change by NINTENDO at any time
without Notice, provided however, that any price increase shall be applicable
only to purchase orders submitted, paid for, and accepted by NINTENDO after the
date of the price increase.  Such changes shall be delivered to LICENSEE as soon
as possible thereafter.

 

5.3                                 Payment.  Upon placement of an order with
NINTENDO, LICENSEE shall pay the full purchase price either (a) by tender of an
irrevocable letter of credit in favor of NINTENDO (or its designee) and payable
at sight, issued by a bank acceptable to NINTENDO and confirmed, if requested by
NINTENDO, at LICENSEE’s expense, or (b) in cash, by wire transfer to an account
designated by NINTENDO.  All letters of credit shall comply with NINTENDO’s
written instructions and all associated banking charges shall be for LICENSEE’s
account.

 

5.4                                 Delivery of Licensed Products.  NINTENDO
shall deliver the Finished Products and Bulk Goods ordered by LICENSEE to
LICENSEE FOB Japan, CIP European Destination or ex-warehouse Grossostheim, per
the terms in the Price Schedule. Also per the Price Schedule. ****. Upon mutual
consent of NINTENDO and LICENSEE, orders may be delivered in partial shipments
with a minimum shipment quantity as specified in the Price Schedule.  Such
orders shall be delivered only to countries within the Territory.  Title to the
Licensed Products shall vest in accordance with the terms of the applicable
letter of credit or, in the absence thereof, per Incoterms 2000.

 

5.5                                 Rebate Program.  NINTENDO, at its sole
option, may elect to offer LICENSEE a Rebate Program.  The terms and conditions
of any Rebate Program shall be subject to NINTENDO’s sole discretion.  LICENSEE
shall not be entitled to offset any claimed rebate amount against other amounts
owing NINTENDO.  No interest shall be payable by NINTENDO to LICENSEE on any
claimed rebate.  The Rebate Program is subject to change or cancellation by
NINTENDO at any time without Notice.

 

6.                                      MANUFACTURE OF THE LICENSED PRODUCT

 

6.1                                 Manufacturing.  Given NINTENDO’s ownership
of valuable Intellectual Property Rights, NINTENDO shall be the exclusive source
for the manufacture of the Game Discs, Check Discs and Promotional Discs, with
responsibility for all aspects of the manufacturing process, including the
selection of the locations and specifications for any manufacturing facilities,
determination of materials and processes, appointment of suppliers and
subcontractors and management of all work-in-progress.  Upon acceptance by
NINTENDO of a purchase order from LICENSEE and receipt of payment as provided
for at Section 5.3 herein, NINTENDO shall (through its suppliers and
subcontractors) arrange for manufacturing.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

6.2                                 Security Features.  The final release
version of the Game, the Game Disc and the Printed Materials shall include such
Security Technology as NINTENDO, in its sole discretion, deems necessary or
appropriate to (a) reduce the risk of unlawful copying or other unlawful, unsafe
or unauthorized uses, (b) protect the Proprietary Rights of NINTENDO and of the
LICENSEE, (c) promote consumer confidence, and (d) increase the quality,
reliability or operation of Wii™.

 

6.3                                 Printed Materials for Bulk Goods. Upon
delivery to LICENSEE of Bulk Goods, LICENSEE shall assemble the Printed
Materials and Bulk Goods into the Licensed Products in accordance with the
Guidelines.  No other materials, items, products or packaging may be included or
assembled with the Bulk Goods without NINTENDO’s prior written consent.  Bulk
Goods may be sold or distributed by LICENSEE only when fully assembled in
accordance with the Guidelines.

 

6.4                                 Sample Printed Materials.  Within a
reasonable period of time after LICENSEE’s assembly of an initial order for Bulk
Goods for a Game title, LICENSEE shall provide NINTENDO with (a) two (2) samples
of the fully assembled Licensed Product, and (b) twenty (20) samples of the
LICENSEE produced Printed Materials (excluding the plastic disc storage case,
precaution booklet, and other optional printed materials) for such Game title.

 

6.5                                 Retention of Sample Licensed Products by
NINTENDO.  NINTENDO may, at its own expense, manufacture reasonable quantities
of the Game Discs or the Licensed Products, and make a reasonable number of
copies of the Printed Materials, not to exceed **** copies, to be used for
archival purposes, legal proceedings against infringers of the Intellectual
Property Rights, and for other lawful purposes (but not for resale).

 

7.                                      MARKETING AND ADVERTISING

 

7.1                                 Approval of Marketing Materials.  LICENSEE
represents and warrants that the Printed Materials and the Marketing Materials
shall be of high quality and comply with (a) the Guidelines, (b) the guidelines
of the PEGI, and (c) to the best of LICENSEE’s knowledge, all applicable laws
and regulations and official codes of practice in those jurisdictions in the
Territory where they will be used or distributed, including without limitation
all applicable privacy laws.  To protect NINTENDO’s valuable Intellectual
Property Rights, to prevent the dilution of NINTENDO’s trademarks, and to avoid
use of the licensed Intellectual Property Rights giving rise to any implication
of NINTENDO’s sponsorship, association, approval or endorsement where this is
not the case, prior to actual use or distribution, LICENSEE shall submit to
NINTENDO for review samples of all proposed Marketing Materials.  NINTENDO
shall, within ten (10) business days of receipt, approve or disapprove of the
quality of such samples.  If any of the samples are disapproved, NINTENDO shall
specify the reasons for such disapproval in writing, which may include by
e-mail, and state what corrections and/or improvements are necessary.  After
making the necessary corrections and/or improvements, LICENSEE shall submit
revised samples for approval by NINTENDO.  NINTENDO shall not unreasonably
withhold or delay its approval of any proposed Marketing Materials.  No
Marketing Materials shall be used or distributed by LICENSEE without NINTENDO’s
prior written approval.

 

7.2                                 No Bundling.  To protect NINTENDO’s valuable
Intellectual Property Rights, to prevent the dilution of NINTENDO’s trademarks
and to avoid use of the licensed Intellectual Property Rights giving rise to any
implication of NINTENDO’s sponsorship, association, approval or endorsement
where this is not the case, LICENSEE shall not, without NINTENDO’s prior written
approval, market or distribute any Games or Game Discs that have been bundled
with (a) any peripheral designed for use with Wii™ that has not been licensed or
approved in writing by NINTENDO, provided that LICENSEE is responsible for
ensuring that any such peripheral shall comply with all applicable laws and
regulations in the Territory, or (b) any other product or service where
NINTENDO’s association, approval or endorsement might be suggested by bundling
the products or services.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

7.3                                 Warranty and Repair.  LICENSEE shall provide
the original consumer with a minimum ninety (90) day (or such longer minimum
period as may be required by applicable law) limited warranty on all Licensed
Products.  LICENSEE shall also provide reasonable product service, including
out-of-warranty service, for all Licensed Products.  LICENSEE shall make such
warranty and repair information available to consumers as required by applicable
law, provided that the exact nature of such warranties and services shall be
determined by LICENSEE in its discretion, and further provided that such
warranties and services comply with the requirements of the laws and regulations
applicable in the Territory.

 

7.4                                 Business Facilities.  LICENSEE agrees to
develop and maintain sufficient customer service, either directly or through a
third party, to adequately support the Licensed Products.

 

7.5                                 No Sales Outside the Territory.  LICENSEE
covenants that it shall not knowingly market, sell, offer to sell, import or
distribute the Licensed Products outside the Territory, or within the Territory
when LICENSEE has actual or constructive knowledge that a subsequent destination
of the Licensed Product is outside the Territory.

 

7.6                                 Defects and Recall.  In the event of a
material programming defect in a Licensed Product that would, in NINTENDO’s
reasonable judgment, significantly impair the ability of a consumer to play the
Game, NINTENDO may, after consultation with LICENSEE, require the LICENSEE to
recall the Licensed Product and undertake suitable repairs or replacements.

 

7.7                                 NINTENDO Promotional Materials, Publications
and Events.  With a view to improving the competitiveness of the video game
products consisting of Nintendo video game systems and services and compatible
software published by LICENSEE and others, at its option and expense, NINTENDO
may (a) utilize screen shots, Artwork and information regarding the Licensed
Products in all NINTENDO published or officially licensed magazines, official
NINTENDO sponsored web sites or other advertising, promotional or marketing
media, which promote NINTENDO products, services or programs, and (b) exercise
public performance rights in the Games and use related trademarks and Artwork in
connection with NINTENDO sponsored contests, tours, conventions, trade shows,
press briefings and similar events which promote such video game products,
subject to the prior written approval of LICENSEE.

 

7.8                                 Nintendo Gateway System.  To promote and
increase demand for games on Nintendo video game systems, NINTENDO licenses
select games in various non-coin activated commercial settings such as
commercial airlines, cruise ships, rail systems and hotels, where customers play
games on specially adapted Nintendo video game hardware referred to as the
“Nintendo Gateway System”.  If NINTENDO identifies a Game for possible license
on the Nintendo Gateway System, the parties agree to conduct good faith
negotiations to determine commercially reasonable terms for such participation.

 

8.                                      CONFIDENTIAL INFORMATION

 

8.1                                 Definition.  Confidential Information means
information provided to LICENSEE by NINTENDO or any third party working with
NINTENDO relating to the hardware and software for Wii™ or the Development
Tools, including, but not limited to, (a) all current or future information,
know-how, techniques, methods, tools, emulator hardware or software, software
development specifications, proprietary manufacturing processes and/or trade
secrets, (b) any information on inventions, patents, or patent applications,
(c) any business, legal, marketing, pricing or sales data or information, and
(d) any other information or data relating to development, design, operation,
manufacturing, marketing or sales.  Confidential Information shall include all
confidential information disclosed, whether in writing, orally, visually, or in
the form of drawings, technical specifications, software, samples, pictures,
models, recordings, or other tangible items which contain or manifest, in any
form, the above listed information.  Confidential Information shall not include
(i) data and information which was in the public domain prior to LICENSEE’s
receipt of the same hereunder, or which subsequently becomes part of the public
domain by publication or otherwise, except by LICENSEE’s wrongful act or
omission, (ii) data and information which LICENSEE can demonstrate, through
written records kept in the ordinary course of business, was in its possession
without restriction on use or disclosure, prior to its receipt of the same
hereunder, and was not acquired

 

10

--------------------------------------------------------------------------------

 

directly or indirectly from NINTENDO or NOA under an obligation of
confidentiality which is still in force, and (iii) data and information which
LICENSEE can show was received by it from a third party who did not acquire the
same directly or indirectly from NINTENDO or NOA and to whom LICENSEE has no
obligation of confidentiality.

 

8.2                                 Disclosures Required by Law.  LICENSEE shall
be permitted to disclose Confidential Information if such disclosure is required
by an authorized governmental or judicial entity, provided that LICENSEE shall
notify NINTENDO at least ten (10) days prior to such disclosure, or such lesser
period as may be needed to comply with such requirement.  LICENSEE shall use its
best commercial efforts to limit the disclosure to the greatest extent possible
consistent with LICENSEE’s legal obligations, and if required by NINTENDO, shall
cooperate in the preparation and entry of appropriate court orders limiting the
persons to whom Confidential Information may be disclosed and the extent of
disclosure of such Confidential Information.

 

8.3                                 Disclosure and Use.  NINTENDO may provide
LICENSEE with highly confidential development information, Guidelines,
Development Tools, systems, specifications and related resources and information
constituting and incorporating the Confidential Information to assist LICENSEE
in the development of Games.  LICENSEE agrees to maintain all Confidential
Information as strictly confidential and to use such Confidential Information
only in accordance with this Agreement.  LICENSEE shall limit access to the
Confidential Information to LICENSEE’s employees having a strict need to know,
and shall advise such individuals of their obligation of confidentiality as
provided herein.  LICENSEE shall require each such individual to retain in
confidence the Confidential Information pursuant to a written non-disclosure
agreement with LICENSEE.  LICENSEE shall use its best efforts to ensure that
individuals who are permitted hereunder to work with or otherwise have access to
Confidential Information shall not disclose or make any unauthorized use of the
Confidential Information.

 

8.4                                 No Disclosure to Independent Contractors. 
LICENSEE shall not disclose the Confidential Information, including without
limitation the Guidelines and Intellectual Property Rights, to any Independent
Contractor, nor permit any Independent Contractor to perform or assist in
development work for a Game that requires use of the Confidential Information,
without the prior written consent of NINTENDO.  Any Independent Contractor
seeking access to Confidential Information shall be required to enter into a
written non-disclosure agreement with NINTENDO or NOA that is no less
restrictive than the terms of this Section 8, and that expressly includes the
following language, prior to receiving any access to or disclosure of the
Confidential Information from either LICENSEE or NINTENDO:

 

“Independent Contractor may have access to highly-confidential and proprietary
information, intellectual property, and trade secrets of Nintendo Co., Ltd.
and/or Nintendo of America Inc. (collectively, “Nintendo”).  Independent
Contractor expressly acknowledges (i) the valuable nature of such materials; and
(ii) Nintendo’s right, title and interest in such materials.  All such materials
constitute confidential information under this agreement and shall be treated by
Independent Contractor as such.  Independent Contractor’s use of such materials
shall not create any right, title or interest of Independent Contractor
therein.  In the event that Independent Contractor challenges Nintendo’s
ownership or the validity of such materials, Nintendo may terminate the
agreement without any notice or procedure.  Nintendo Co., Ltd. and Nintendo of
America Inc. are intended third-party beneficiaries of this agreement.”

 

At LICENSEE’s option, the written non-disclosure agreement may be with LICENSEE
rather than NINTENDO or NOA, in which case the form and substance of the
non-disclosure agreement must be acceptable to NINTENDO.  Upon NINTENDO or NOA’s
reasonable written request, LICENSEE shall provide to NINTENDO a listing of all
Independent Contractors who have received or been granted access to Confidential
Information along with copies of the applicable written non-

 

11

--------------------------------------------------------------------------------


 

disclosure agreements.  In addition, LICENSEE shall take all reasonable measures
to ensure that its Independent Contractors fulfill the requirements of the
applicable written non-disclosure agreements.

 

LICENSEE shall use its best commercial efforts to ensure that its employees
working with or otherwise having access to Confidential Information shall not
disclose or make unauthorized use of the Confidential Information. ****

 

8.5                                 Agreement Confidentiality.  LICENSEE agrees
that the terms, conditions and contents of this Agreement shall be treated as
Confidential Information.  Any public announcement or press release regarding
this Agreement or the release dates for Games developed by LICENSEE under this
Agreement shall be subject to NINTENDO’s prior written approval, such approval
not to be unreasonably delayed or withheld.  The parties may disclose this
Agreement (a) to accountants, banks, financing sources, lawyers, parent
companies and related parties under substantially equivalent confidentiality
obligations, (b) in connection with any formal legal proceeding for the
enforcement of this Agreement, (c) as required by the regulations of the
government agencies in the Territory and the United States that regulate
publicly-traded securities, provided that all Confidential Information shall be
edited from such disclosures to the maximum extent allowed by such government
agencies, (d) in response to lawful process, subject to court order limiting the
persons to whom Confidential Information may be disclosed and the extent of
disclosure of such Confidential Information, approved in advance by NINTENDO,
and (e) to a third party proposing to enter into a business transaction with
LICENSEE or with NINTENDO, but only to the extent reasonably necessary for
carrying out the proposed transaction and only under terms of mutual
confidentiality.

 

8.6                                 Notification Obligations.  LICENSEE shall
promptly notify NINTENDO of the unauthorized use or disclosure of any
Confidential Information of which LICENSEE becomes aware and shall promptly act
to recover any such information and prevent further breach of the obligations
herein.  The obligations of LICENSEE set forth herein are in addition to and not
in lieu of any other legal remedy that may be available to NINTENDO under this
Agreement or applicable law.

 

8.7                                 Continuing Effect of the NDA.  The terms of
this Section 8 supplement the terms of the NDA, which shall remain in effect. 
In the event of a conflict between the terms of the NDA and this Agreement, the
provisions of this Agreement shall control.

 

9.                                      REPRESENTATIONS AND WARRANTIES

 

9.1                                 LICENSEE’s Representations and Warranties. 
LICENSEE represents and warrants that:

 

(a)                                  it is a duly organized and validly existing
corporation and has full authority to enter into this Agreement and to carry out
the provisions hereof,

 

(b)                                 the execution, delivery and performance of
this Agreement by LICENSEE does not conflict with any agreement or understanding
to which LICENSEE may be bound, and

 

(c)                                  excluding the Intellectual Property Rights,
LICENSEE is either (i) the sole owner of all right, title and interest in and to
the trademarks, copyrights and all other Proprietary Rights incorporated into
the Game or the Artwork or used in the development, advertising, marketing and
sale of the Licensed Products or the Marketing Materials, or (ii) the holder of
such rights, including trademarks, copyrights and all other Proprietary Rights
which belong to any third party but have been licensed from such third party or
an agent or licensee of a third party, such as a collecting society, by
LICENSEE, as are necessary for incorporation into the Game or the Artwork or as
are used in the development, advertising, marketing and sale of the Licensed
Products or the Marketing Materials under this Agreement.

 

9.2                                 NINTENDO’s Representations and Warranties. 
NINTENDO represents and warrants that:

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

(a)           it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof, and

 

(b)           the execution, delivery and performance of this Agreement by
NINTENDO do not conflict with any agreement or understanding to which NINTENDO
may be bound.

 

9.3                                 INTELLECTUAL PROPERTY RIGHTS DISCLAIMER. 
NINTENDO (ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES,
LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL REPRESENTATIONS
AND WARRANTIES CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL PROPERTY
RIGHTS.  NINTENDO (ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES,
SUBSIDIARIES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ANY
WARRANTY THAT THE DESIGN, DEVELOPMENT, ADVERTISING, MARKETING OR SALE OF THE
LICENSED PRODUCTS OR THE USE OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE
WILL NOT INFRINGE UPON ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY
RIGHTS OF A THIRD PARTY TO THE MAXIMUM EXTENT LEGALLY PERMISSIBLE.  ANY
WARRANTY, CONDITION OR TERM THAT MAY BE PROVIDED IN ANY APPLICABLE PROVISION OF
ANY LAW OR REGULATION IN THE TERRITORY GOVERNING COMMERCIAL ACTIVITY, OR ANY
OTHER COMPARABLE LAW OR REGULATION, IS EXPRESSLY DISCLAIMED.  LICENSEE HEREBY
ASSUMES THE RISK OF INFRINGEMENT.

 

9.4                                 GENERAL DISCLAIMER.  NINTENDO (ON ITS OWN
BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS AND
SUBCONTRACTORS) EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE
LICENSED PRODUCTS, INCLUDING, WITHOUT LIMITATION, THE SECURITY TECHNOLOGY. 
LICENSEE PURCHASES AND ACCEPTS ALL LICENSED PRODUCTS ON AN “AS IS” AND “WHERE
IS” BASIS.  NINTENDO (ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES,
SUBSIDIARIES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL
WARRANTIES, CONDITIONS OR OTHER TERMS OF ANY KIND UNDER THE APPLICABLE LAWS OF
ANY COUNTRY, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A GENERAL OR PARTICULAR PURPOSE.

 

9.5                                 LIMITATION OF LIABILITY.  TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NEITHER NINTENDO NOR ITS AFFILIATES, SUBSIDIARIES,
LICENSORS, SUPPLIERS, OR SUBCONTRACTORS SHALL BE LIABLE FOR LOSS OF PROFITS, OR
FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF LICENSEE OR
ITS CUSTOMERS ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE BREACH OF THIS AGREEMENT BY NINTENDO, THE MANUFACTURE OF THE
LICENSED PRODUCTS OR THE USE OF THE LICENSED PRODUCTS ON ANY NINTENDO VIDEO GAME
SYSTEM BY LICENSEE OR BY ANY END USER.

 

10.                               INDEMNIFICATION

 

10.1                           Claim.  “Claim” means any and all third-party
claims, demands, actions, suits, proceedings, losses, liabilities, damages,
expenses and costs, including, without limitation, reasonable attorneys’ fees
and actual costs and any actual expenses incurred in the settlement or avoidance
of any such claim.  “Claim” shall specifically include civil, criminal, and
regulatory matters, and those brought by any third party (including governmental
authorities or agencies) under any national, subnational, or multinational law
or regulation, or the rules of any self-regulatory body (e.g., PEGI).

 

10.2                           LICENSEE’s Indemnification.  LICENSEE shall
indemnify and hold harmless NINTENDO (and any of its affiliates, subsidiaries,
licensors, suppliers, officers, directors, employees or agents) from any Claims
which are alleged to result from or be in connection with:

 

(a)                                  a material breach by LICENSEE of any of the
provisions in this Agreement,

 

(b)                                 any infringement of a third party’s
Proprietary Rights as a result of the design, development, advertising,
marketing, sale or use of any aspect of the Licensed Products or the

 

13

--------------------------------------------------------------------------------


 

Marketing Materials by LICENSEE or on behalf of LICENSEE, excluding claims based
solely upon the Intellectual Property Rights,

 

(c)                                  a defect, failure to warn, bodily injury
(including death), or other personal or property damage arising out of, or in
connection with, the design, development, advertising, marketing, sale or use of
any aspect of the Licensed Products, and

 

(d)                                 the design, development, advertising,
marketing, sale or use of any aspect of the Licensed Products, the Marketing
Materials, or any other promotional materials.

 

NINTENDO and LICENSEE shall give prompt Notice to the other of any Claim which
is or which may be subject to indemnification under this Section 10.  With
respect to any such Claim, LICENSEE, as indemnitor, shall have the right to
select counsel and to control the defense and/or settlement thereof.  NINTENDO
may, at its own expense, participate in such action or proceeding with counsel
of its own choice.  LICENSEE shall not enter into any settlement of any Claim in
which (a) NINTENDO has been named as a party, or (b) Intellectual Property
Rights have been asserted, without NINTENDO’s prior written consent, which shall
not be unreasonably withheld.  NINTENDO shall provide reasonable assistance to
LICENSEE in its defense of any Claim.

 

10.3                           LICENSEE’s Insurance.  LICENSEE shall, at its own
expense, obtain a comprehensive policy of general liability insurance (including
coverage for advertising injury and product liability Claims) from an insurance
company rated at least B+ by A.M. Best or a comparable rating by another
recognized insurance rating organization.  Such policy of insurance shall be in
an amount of not less than the equivalent of **** on a per-occurrence basis and
shall provide for adequate protection against any Claims.  Such policy shall
name NINTENDO as an additional insured and shall specify it may not be canceled
without thirty (30) days’ prior written Notice to NINTENDO.  A Certificate of
Insurance shall be provided to NINTENDO not later than the date of the initial
order of Licensed Products under this Agreement or within thirty (30) days of
the Effective Date of this Agreement, whatever date occurs later.  If LICENSEE
fails to provide NINTENDO with such Certificate of Insurance or fails to
maintain such insurance at any time during the Term and for a period of two
(2) years thereafter and fails to cure within thirty (30) days of written
notice, NINTENDO, in its sole discretion may (a) terminate this Agreement in
accordance with Section 13.2 herein; and/or (b) secure comparable insurance, at
LICENSEE’s expense, for the sole benefit and protection of NINTENDO.

 

10.4                           Suspension of Production.  In the event NINTENDO
deems itself at risk with respect to any Claim under this Section 10, NINTENDO
may, at its sole option, suspend production, delivery or order acceptance for
any Licensed Products, in whole or in part, pending resolution of such Claim.

 

11.                               PROTECTION OF PROPRIETARY RIGHTS

 

11.1                           Joint Actions Against Infringers.  LICENSEE and
NINTENDO may agree to jointly pursue cases of infringement involving the
Licensed Products, as such Licensed Products will contain Proprietary Rights
owned by each of them.  Unless the parties otherwise agree, or unless the
recovery is expressly allocated between them by the court, in the event of such
an action, any recovery shall be used first to reimburse LICENSEE and NINTENDO
for their respective reasonable attorneys’ fees and costs, pro rata, and any
remaining recovery shall be distributed to LICENSEE and NINTENDO, pro rata,
based upon the fees and costs incurred in bringing such action.

 

11.2                           Actions by LICENSEE.  LICENSEE, without the
consent of NINTENDO and to the extent permitted by law, may bring any action or
proceeding relating to an infringement or potential infringement of LICENSEE’s
Proprietary Rights in the Licensed Products.  LICENSEE shall make reasonable
good faith efforts to inform NINTENDO of such actions in a timely manner. 
LICENSEE will have the right to retain all proceeds it may derive from any
recovery in connection with such actions.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

11.3                           Actions by NINTENDO.  NINTENDO, without the
consent of LICENSEE, may bring any action or proceeding relating to an
infringement or potential infringement of NINTENDO’s Intellectual Property
Rights in the Licensed Products.  NINTENDO shall make, in a timely manner,
reasonable, good faith efforts to inform LICENSEE of such actions likely to
affect LICENSEE’s rights.  NINTENDO will have the right to retain all proceeds
it may derive from any recovery in connection with such actions.

 

12.                               ASSIGNMENT

 

12.1                           Definition.  “Assignment” means every type and
form of assignment, transfer, sale, sublicense, delegation, encumbrance, pledge
and/or hypothecation of LICENSEE’s rights or obligations under this Agreement,
including, but not limited to, (a) a voluntary assignment, transfer, sale,
sublicense, delegation, encumbrance, pledge and/or hypothecation by LICENSEE of
all or any portion of its rights or obligations under this Agreement, (b) the
assignment, transfer, sale, sublicense, delegation, encumbrance, pledge and/or
hypothecation of all or any portion of LICENSEE’s rights or obligations under
this Agreement to or by LICENSEE’s trustee in bankruptcy, receiver, or other
individual or entity appointed to control or direct the business and affairs of
LICENSEE, (c) an involuntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge or hypothecation of all or a portion of LICENSEE’s rights or
obligations under this Agreement, including but not limited to a foreclosure by
a third party upon assets of LICENSEE, (d) the merger or consolidation of
LICENSEE if LICENSEE is a corporation, and (e) any other means or method whereby
rights or obligations of LICENSEE under this Agreement are sold, assigned or
transferred to another individual or entity for any reason.  Assignment also
includes the sale, assignment, transfer or other event affecting a change in the
controlling interest of LICENSEE, whether by sale, transfer or assignment of
shares in LICENSEE, or by sale, transfer or assignment of partnership interests
in LICENSEE, or otherwise.

 

12.2                           No Assignment by LICENSEE.  This Agreement and
the subject matter hereof are  personal to LICENSEE.  No Assignment of
LICENSEE’s rights or obligations hereunder shall be valid or effective without
NINTENDO’s prior written consent, which consent may be withheld by NINTENDO for
any reason whatsoever in its sole discretion.  In the event of an attempted
Assignment in violation of this provision, NINTENDO shall have the right at any
time, at its sole option, to immediately terminate this Agreement.  Upon such
termination, NINTENDO shall have no further obligation under this Agreement to
LICENSEE or to LICENSEE’s intended or purported assignee.

 

12.3                           Proposed Assignment.  Prior to any proposed
Assignment of this Agreement, LICENSEE shall give NINTENDO not less than thirty
(30) days prior written Notice thereof, which Notice shall disclose the name of
the proposed assignee, the proposed effective date of the proposed Assignment
and the nature and extent of the rights and obligations that LICENSEE proposes
to assign.  NINTENDO may, in its sole discretion, approve or disapprove such
proposed Assignment.  Unless written consent is given by NINTENDO to a proposed
Assignment, any attempted or purported Assignment shall be deemed disapproved
and NINTENDO shall have the unqualified right, in its sole discretion, to
terminate this Agreement at any time.  Upon termination, NINTENDO shall have no
further obligation under this Agreement to LICENSEE or to LICENSEE’s intended or
purported assignee.

 

12.4                           Sale or Transfer of LICENSEE’s Business. 
Notwithstanding the rights of NINTENDO specified in Clauses 12.1-12.3, NINTENDO
will not unreasonably withhold its consent of LICENSEE’s assignment of the
present Agreement in conjunction with the sale or transfer of LICENSEE’s
business related to this Agreement, provided that the purchaser/transferee does
not manufacture, or have manufactured for it, a Competitive Game System.  Such
Competitive Game Systems include, but without limitation, Apple/Bandai Pippin or
Atmark, Atari Jaguar, Atari Lynx, 3D0 Real, Matsushita MZ, Microsoft® XBox®,
Microsoft XBOX 360, Phillips CD-I Interactive Player, Sega Master System, Sega
Genesis, Sega CD, Sega Game Gear, Sega CD/X, Sega Katana, Sega Nomad, Sega 32x,
Sega Saturn, Sega Pico, Sony PSK/PlayStation®, Sony PSX2, Sony PSP, Sony
Personal Digital Assistant, and SNK Neo Geo.

 

Further, with respect to Related Parties, this Agreement may be sold, assigned,
delegated, or sublicensed upon thirty (30) days’ prior notice to NINTENDO,
provided that any such sale, assignment,

 

15

--------------------------------------------------------------------------------


 

delegation or sublicense will require that the Related Party purchaser,
assignor, delegate, or sublicensee, affirmatively assume all of LICENSEE’s
duties, responsibilities, and obligations under this Agreement.  The term
“Related Party(ies)” shall mean any person or entity that directly or indirectly
controls, is controlled by, or is under common control with LICENSEE.  For
purposes of this definition, “control” (or any variation thereof) means
beneficial ownership of more than fifty percent (50%) of the equity or other
interests entitled to vote for the election of directors or equivalent governing
body of a person or entity.  The term “Related Party(ies)” shall not include any
person or entity that directly or indirectly manufactures, or has manufactured
for it, a Competitive Game System.

 

12.5                           LICENSEE’s Obligation of Non-Disclosure. 
LICENSEE shall not (a) disclose NINTENDO’s Confidential Information to any
proposed assignee of LICENSEE, or (b) permit access to NINTENDO’s Confidential
Information by any proposed assignee or other third party, without the prior
written consent of NINTENDO to such disclosure.

 

13.                               TERM AND TERMINATION

 

13.1                           Term.  This Agreement shall commence on the
Effective Date and continue for the Term, unless earlier terminated as provided
for herein.

 

13.2                           Default or Breach.  In the event that either
party is in default or commits a material breach of this Agreement, which is not
cured within thirty (30) days after Notice thereof, then this Agreement shall
automatically terminate on the date specified in such Notice.

 

13.3                           Bankruptcy.  At NINTENDO’s option, this Agreement
may be terminated immediately and without Notice in the event that LICENSEE
(a) makes an assignment for the benefit of creditors, (b) becomes insolvent,
(c) files a voluntary petition for bankruptcy, (d) acquiesces to any involuntary
bankruptcy petition, (e) is adjudicated as a bankrupt, or (f) ceases to do
business.

 

13.4                           Termination Other Than by Breach.  Upon the
expiration of this Agreement or its termination other than by LICENSEE’s breach,
****.  All Licensed Products in LICENSEE’s control following the expiration of
such sell-off period shall be destroyed by LICENSEE within ten (10) days and
Notice of such destruction (with proof certified by an officer of LICENSEE)
shall be delivered to NINTENDO.

 

13.5                           Termination by LICENSEE’s Breach.  If this
Agreement is terminated by NINTENDO as a result of a breach of its terms and
conditions by LICENSEE, LICENSEE shall immediately cease all distribution,
advertising, marketing or sale of any Licensed Products.  All Licensed Products
in LICENSEE’s control as of the date of such termination shall be destroyed by
LICENSEE within ten (10) days and Notice of such destruction (with proof
certified by an officer of LICENSEE) shall be delivered to NINTENDO.

 

13.6                           Breach of NDA or other NINTENDO License
Agreements.  At NINTENDO’s option, any material breach by LICENSEE of (a) the
NDA, or (b) any other license agreement between NINTENDO and LICENSEE relating
to the development of games for any Nintendo video game system, which breach is
not cured within the time period for cure allowed under the applicable agreement
(and which shall give NINTENDO reasonable cause to believe that it needs to
terminate this Agreement so as to protect its legitimate business interests),
shall be considered a material breach of this Agreement entitling NINTENDO to
terminate this Agreement in accordance with Section 13.5 herein.

 

13.7                           No Further Use of the Intellectual Property
Rights.  Upon expiration or termination of this Agreement, LICENSEE shall cease
all use of the Intellectual Property Rights for any purpose, except as may be
required in connection with the sale of the Licensed Products authorized under
Section 13.4 herein.  LICENSEE shall, within thirty (30) days of expiration or
termination, (a) return to NINTENDO all Development Tools provided to LICENSEE
by NINTENDO, and (b) return to NINTENDO or destroy any and all copies of
materials constituting, relating to, or disclosing any

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

Confidential Information, including but not limited to Guidelines, writings,
drawings, models, data, and tools, whether in LICENSEE’s possession or in the
possession of any past or present employee, agent or Independent Contractor who
received the information through LICENSEE.  Proof of such return or destruction
shall be certified by an officer of LICENSEE and promptly provided to NINTENDO.

 

13.8                           Termination by NINTENDO’s Breach.  If this
Agreement is terminated by LICENSEE as a result of a breach of its terms or
conditions by NINTENDO, LICENSEE may, at its sole option, continue to sell the
Licensed Products in the Territory until the expiration of the Term, at which
time the provisions of Section 13.4 shall apply.

 

14.                               GENERAL PROVISIONS

 

14.1                           Compliance with Applicable Laws and Regulations. 
LICENSEE shall at all times comply with applicable laws, regulations and orders
in the countries of the Territory relating to or in any way affecting this
Agreement and LICENSEE’s performance under this Agreement, including, without
limitation, the export laws and regulations of any country with jurisdiction
over the Intellectual Property Rights, Licensed Products, Development Tools
and/or either party.  LICENSEE shall not market, distribute, or sell the Game
and/or Game Discs in any country in the Territory in which such marketing,
distribution or sale would violate any applicable laws, regulations or orders of
such country.

 

14.2                           Force Majeure.  Neither party shall be liable for
any breach of this Agreement occasioned by any cause beyond the reasonable
control of such party, including governmental action, war, riot or civil
commotion, fire, natural disaster, labor disputes, restraints affecting shipping
or credit, delay of carriers, inadequate supply of suitable materials, or any
other cause which could not with reasonable diligence be controlled or prevented
by the parties.  In the event of material shortages, including shortages of
materials or production facilities necessary for production of the Licensed
Products, NINTENDO reserves the right to allocate such resources among itself
and its licensees, including LICENSEE hereunder.

 

14.3                           Records and Audit.  During the Term and for a
period of two (2) years thereafter, LICENSEE agrees to keep accurate, complete
and detailed records relating to the use of the Confidential Information, the
Development Tools and the Intellectual Property Rights.  Upon at least fifteen
(15) days prior written Notice to LICENSEE, NINTENDO may, at its expense and
subject to a confidentiality agreement, arrange for a third-party audit of
LICENSEE’s records, reports and other information solely related to LICENSEE’s
compliance with this Agreement; provided, however, that NINTENDO shall not,
during the course of the audit, access LICENSEE’s source code, development
plans, marketing plans, internal business plans or other items deemed
confidential by LICENSEE, except to the extent such materials incorporate,
disclose or reference NINTENDO’s Confidential Information or Intellectual
Property Rights.

 

14.4                           Waiver, Severability, Integration, and
Amendment.  The failure of a party to enforce any provision of this Agreement
shall not be construed to be a waiver of such provision or of the right of such
party to thereafter enforce such provision.  In the event that any term, clause
or provision of this Agreement shall be construed to be or adjudged invalid,
void or unenforceable, such term, clause or provision shall be construed as
severed from this Agreement, and the remaining terms, clauses and provisions
shall remain in effect.  Together with the NDA, this Agreement constitutes the
entire agreement between the parties relating to the subject matter hereof.  All
prior negotiations, representations, agreements and understandings are merged
into, extinguished by and completely expressed by this Agreement and the NDA. 
Any amendment to this Agreement shall be in writing, signed by both parties.

 

14.5                           Survival.  In addition to those rights specified
elsewhere in this Agreement, the rights and obligations set forth in Sections 3,
8, 9, 10, 11, 13.4, 13.7, 13.8 and 14 shall survive any expiration or
termination of this Agreement to the degree necessary to permit their complete
fulfillment or discharge.

 

14.6                           Governing Law and Venue.  This Agreement shall be
governed by the laws of Japan, without regard to its conflict of laws
principles.  Any legal actions (including judicial and administrative

 

17

--------------------------------------------------------------------------------


 

proceedings) with respect to any matter arising under or growing out of this
Agreement, shall be brought in the Kyoto District Court.  Each party hereby
consents to the jurisdiction and venue of such court for such purposes.

 

14.7                           Injunctive Relief.  LICENSEE acknowledges that in
the event of its breach of this Agreement, no adequate remedy at law may be
available to NINTENDO and that NINTENDO shall be entitled to seek injunctive or
other similar available relief in addition to any additional relief available to
NINTENDO.

 

14.8                           Attorneys’ Fees.  In the event it is necessary
for either party to this Agreement to undertake legal action to enforce or
defend any action arising out of or relating to this Agreement, the prevailing
party in such action shall be entitled to recover from the other party all
reasonable attorneys’ fees, costs and expenses relating to such legal action or
any appeal therefrom.

 

14.9                           Expansion of Rights.  NINTENDO may expand the
rights granted to LICENSEE under this Agreement by providing written notice of
such expansion of rights to LICENSEE and without having to enter into a written
addendum to the present Agreement with LICENSEE.

 

14.10                     Delegation of Duties.  NINTENDO, at its option, may
delegate its duties under the present Agreement to a wholly owned subsidiary. 
To the extent necessary for the parties to carry out their duties under this
Agreement, NINTENDO shall provide notice to LICENSEE of any such delegation,
including to whom at NINTENDO’s wholly owned subsidiary communications from
LICENSEE under this Agreement may be directed.  Also in the event of a
delegation by NINTENDO, the provisions of this Agreement shall continue to
govern the relationship between NINTENDO and LICENSEE and shall govern the
relationship between NINTENDO’s subsidiary and LICENSEE, subject to any
amendments or modifications to this Agreement which such subsidiary and LICENSEE
may agree to in their relationship.  NINTENDO shall remain obligated under the
present Agreement for the performance of NINTENDO’s duties by NINTENDO’s
subsidiary.

 

14.11                     Counterparts and Signature by Facsimile.  This
Agreement may be signed in counterparts, which shall together constitute a
complete Agreement.  A signature transmitted by facsimile or electronically via
computer network shall be considered an original for purposes of this Agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

 

 

NINTENDO:

 

LICENSEE:

 

 

 

NINTENDO CO., LTD.

 

THQ INC.

 

 

 

 

 

 

By:

/s/ Satoru Iwata

 

By:

/s/ Brian J. Farrell

 

 

 

 

Name:

Satoru Iwata

 

Name:

Brian J. Farrell

 

 

 

 

Title:

President

 

Title:

President & CEO

 

 

 

 

Date:

Mar. 10, 2010

 

Date:

Dec. 7, 2009

 

 

 

 

 

 

 

 

THQ (UK) LIMITED

 

 

 

 

 

By:

/s/ Ian Curran

 

 

 

 

 

 

Printed:

Ian Curran

 

18

--------------------------------------------------------------------------------


 

 

 

Title:

EVP Global Publishing

 

 

 

 

 

 

Date:

Dec. 4, 2009

 

 

 

 

 

 

 

 

 

 

THQ ENTERTAINMENT GmbH

 

 

 

 

 

By:

/s/ Ian Curran

 

 

 

 

 

 

Printed:

Ian Curran

 

 

 

 

 

 

Title:

EVP Global Publishing

 

 

 

 

 

 

Date:

Dec. 4, 2009

 

 

 

 

 

 

 

 

 

 

THQ FRANCE SARL

 

 

 

 

 

By:

/s/ Ian Curran

 

 

 

 

 

 

Printed:

Ian Curran

 

 

 

 

 

 

Title:

EVP Global Publishing

 

 

 

 

 

 

Date:

Dec. 4, 2009

 

 

 

 

 

 

 

 

 

 

THQ ASIA PACIFIC PTY (LTD)

 

 

 

 

 

By:

/s/ Martin Good

 

 

 

 

 

 

Printed:

Martin Good

 

 

 

 

 

 

Title:

SVP – Asia Pacific

 

 

 

 

 

 

Date:

4 December 2009

 

 

 

 

 

 

 

 

 

 

THQ INTERACTIVE ENTERTAINMENT ESPAÑA, SL

 

 

 

 

 

By:

/s/ Ian Curran

 

 

 

 

 

 

Printed:

Ian Curran

 

 

 

 

 

 

Title:

EVP Global Publishing

 

 

 

 

 

 

Date:

Dec. 4, 2009

 

 

 

 

 

 

 

 

 

 

THQ ITALY SRL

 

 

 

 

 

By:

/s/ Ian Curran

 

 

 

 

 

 

Name:

Ian Curran

 

 

 

 

 

 

Title:

EVP Global Publishing

 

 

 

 

 

 

Date:

Dec. 4, 2009

 

Attachment:

 

Annex A:  Guidelines on Ethical Content

 

19

--------------------------------------------------------------------------------


 

Annex A

 

Guidelines on Ethical Content

 

The following Guidelines on Ethical Content are presented for assistance in the
development of Games by defining the types of the theme inconsistent with
NINTENDO’s corporate philosophy.  Exceptions may be made when necessary to
maintain the integrity of the Game or the Game’s theme.  Games shall not:

 

(a)                      contain sexually explicit content including but not
limited to nudity, rape, sexual intercourse and sexual touching; for instance,
NINTENDO does not allow bare-breasted women in Games, however, mild displays of
affection such as kissing or hugging are acceptable;

 

(b)                     contain language or depictions which specifically
denigrate members of any race, gender, ethnicity, religion or political group;

 

(c)                      depict gratuitous or excessive blood or violence. 
NINTENDO does not permit depictions of animal cruelty or torture;

 

(d)                     depict verbal or physical spousal or child abuse;

 

(e)                      permit racial, gender, ethnic, religious or political
stereotypes; for example, religious symbols such as crosses will be acceptable
when fitting into the theme of the Game and not promoting a specific religious
denomination;

 

(f)                        use profanity, obscenity or incorporate language or
gestures that are offensive by prevailing public standards and tastes; and

 

(g)                     promote the use of illegal drugs, smoking materials,
tobacco and/or alcohol; for example NINTENDO does not allow gratuitous beer or
cigarette advertisement anywhere in a Game; however, Sherlock Holmes smoking a
pipe would be acceptable as it fits the theme of the Game.

 

JEN:hjd

 

20

--------------------------------------------------------------------------------

 
